Citation Nr: 1507154	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin rash due to undiagnosed illness.

2.  Entitlement to service connection for sleep apnea due to undiagnosed illness, or service connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

On his July 2008 substantive appeal, VA Form 9, the Veteran marked that he desired to testify before a member of the Board.  The Veteran was scheduled for such a hearing in November 2014, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2014).

In February 2015, the Veteran's representative wrote to the Board waiving RO review of the medical evidence associated with the Veteran's Virtual file since certification of the Veteran's claims to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin rash disability.  The service treatment records (STRs) contain a Southwest Asia Demobilization/Redeployment medical evaluation, signed by the Veteran in June 1991, that indicates that the Veteran experienced a rash on his chest.  On a February 1997 report of medical history, in preparation for retirement, the Veteran reported a skin rash while in Saudi Arabia and current dry skin.   

The Veteran submitted his claim for service connection for a skin rash disability in February 2006.  Private medical records dated in March 2006 indicate that the Veteran had a rash on his bilateral lower extremities of three weeks duration.  The rash was identified as eczema.  

VA treatment records printed in September 2006 contain a notation of nonspecific skin eruptions NEC (not elsewhere classified).

In October 2007, the Veteran reported that he had experienced the rash in various places on his body ever since the Gulf War, especially in the winter.  

In March 2008, the Veteran reported that his VA physician told him that his rash and sleep apnea were related to his service in Iraq.  

The Veteran was shown to have a rash during service and he has been shown to have a rash since he submitted his claim for service connection for a rash disability.  In light of the Veteran's report that he has had intermittent rashes ever since service, the Board finds that the Veteran should be provided a VA dermatology examination in order to obtain a medical opinion regarding whether any current rash is related to the Veteran's service.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran maintains that his current sleep apnea disability is either due to an undiagnosed illness or is secondary to his PTSD.  The STRs do not mention sleep apnea.  On his February 1997 report of medical history in preparation for discharge from service, the Veteran reported trouble sleeping and that he would sleep at two or three hour intervals.  

The post service VA treatment records indicate that the Veteran currently has a sleep apnea disability.  On VA PTSD examination in October 2014 (in Virtual VA electronic file), it was noted that the Veteran's PTSD causes sleep disturbance.  However, the examination report does not specifically discuss sleep apnea.  Given that the Veteran has sleep apnea and that his service-connected PTSD has been found to cause sleep disturbance, the Board finds that the Veteran's file should be reviewed by an appropriate VA specialist for a medical opinion regarding whether the service-connected PTSD causes or aggravates that Veteran's sleep apnea disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from November 4, 2014 to present.
 
2.  When the above has been accomplished, provide the Veteran a VA medical examination of the skin.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination report should include discussion of the Veteran's documented medical history and assertions, including discussion of the March 2006 private treatment record noting eczema and the September 2006 VA treatment record noting nonspecific skin eruptions.  

After examining the Veteran and reviewing his claims folder, to include the June 1991 service treatment record documenting his demobilization, the examiner should state whether the Veteran has had symptoms of skin disease or rash since February 2006 that cannot be attributed to any known clinical diagnosis.  If so, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If all skin diseases or rashes present since February 2006 are attributable to known clinical diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.

The examiner is asked to provide the reasons behind all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  After the Veteran's updated VA treatment records have been associated with the file, forward the Veteran's claims file to a pulmonary or sleep apnea specialist for review.  The reviewer is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected PTSD.   

The reviewer is asked to provide the reasons behind all opinions expressed.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  
 
4.  Following the above development, review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




